Citation Nr: 0633874	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to a disability rating in excess of 40 
percent for residuals of a shell fragment wound (SFW) to the 
right thigh with injury to Muscle Group XIII.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted an increased rating of 
40 percent for the veteran's service-connected residuals of a 
SFW to the right thigh with injury to Muscle Group XIII.  A 
July 2003 rating decision denied entitlement to service 
connection for prostate cancer.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in October 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

Review of the correspondence received from the veteran seems 
to indicate that he is claiming entitlement to an increased 
rating for all the residuals of the SFW incurred during 
service.  Only the issue involving the wound to the right 
thigh was adjudicated by the RO and is properly before the 
Board at this time.  The claims for increased ratings for the 
veteran's other residuals of a SFW is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran has residuals of a severe injury to Muscle 
Group XIII, as a residual of the SFW to his right thigh.

2.  Prostate cancer was first identified many years after 
service and is not shown to be related to any incident of 
service, nor is there any evidence that the veteran's 
service-connected disabilities aggravated his prostate cancer 
or detrimentally hampered treatment of prostate cancer in any 
way.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a shell fragment wound to the right thigh, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.56, 
4.71a, 4.73, Diagnostic Code 5313 (2006).

2.  Prostate cancer was not incurred in, or aggravated by, 
active military service; may not be presumed to have been 
incurred in service; and, is not proximately due to, the 
result of, or aggravated by, the veteran's service-connected 
residuals of a SFW.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a)(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
June 2003 satisfied the duty to notify provisions.  The 
veteran's service medical records, private medical records, 
and VA medical records have been obtained; he has been 
accorded recent VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for prostate 
cancer, and his claim for an increased rating.  

II.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A review of the veteran's medical history related to his 
wounds is necessary in the present case.  The service medical 
records reveal that the veteran was wounded in action during 
combat on Okinawa during World War II.  He incurred severe 
shell fragment wounds to both lower extremities in the area 
of the hips and thighs, and to his abdomen.  He also suffered 
a fracture to his left femur and required removal of his 
right testicle as a result of these wounds.  Service 
connection is in effect for multiple disabilities as 
residuals of the SFW during service including:  muscle injury 
to the right thigh at a 40 percent rating; incomplete right 
sciatic nerve paralysis at a 20 percent rating; muscle injury 
to the left thigh at a 30 percent rating; removal of the 
right testicle at a 10 percent rating; and, multiple residual 
scars at a 10 percent rating.  

The veteran's recent VA medical treatment records have been 
obtained.  A single record dated in October 1989 reveals 
complaints of right hip pain.  There are no other records 
related to treatment involving the veteran's service-
connected SFW residuals of the right thigh.  

In January 2003, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  The veteran was 
noted to be 78 years old and ambulated with a cane.  Manifest 
weakness of the lower extremities was noted.  Achilles reflex 
on the right was generally better than the left being 
"3/4."  Hip and knee flexion on the right were noted to be 
weak.  Multiple scars were also noted.   

The disability under consideration, residuals of a SFW to the 
right thigh with a resultant muscle injury, is evaluated 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5313, for impairment to Muscle Group XIII.  Under this 
diagnostic code, Muscle Group XIII specifically contemplates 
the muscles responsible for the extension of hip and flexion 
of knee; outward and inward rotation of flexed knee; acting 
with rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Diagnostic Code 5313 provides for the 
assignment of a noncompensable (0 percent) rating for 
impairment that is "slight," a 10 percent rating with 
respect to "moderate" impairment; a 30 percent rating for 
"moderately severe" injury; and maximum 40 percent 
disability rating for "severe" injury.  C.F.R. 4.73, 
Diagnostic Code 5313 (2006).  

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, or 
severe.

A moderately severe muscle injury is defined as a "through 
and through" or deep penetrating wound by either a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Also relevant 
is a record of consistent complaints of cardinal signs and 
symptoms of muscle disability (as listed above, in accordance 
with 38 C.F.R. § 4.56(c)), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability -- x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(4).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected residuals of a SFW to the right 
thigh with injury to Muscle Group XIII.  The evidence of 
record reveals that the veteran incurred a severe injury to 
the muscles of Muscle Group XIII which warrants the 
assignment of the maximum assignable disability rating of 40 
percent.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).  The 
Board notes that the veteran is receiving a separate 20 
percent disability rating for right lower extremity 
neurologic impairment involving the sciatic nerve.  As the 
veteran is receiving the maximum schedular disability rating 
under Diagnostic Code 5313, and there is no indication that 
any other Diagnostic Code more appropriately rates his 
service-connected right thigh disability, an increased rating 
for the veteran's service-connected residuals of a SFW to the 
right thigh with injury to Muscle Group XIII must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating above.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been accomplished in the present 
case with the assignment of a 40 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for an increased rating 
for the veteran's service-connected muscle injury, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is not contended nor does the evidence show that the 
prostate cancer at issue had its onset in service, was 
aggravated during service or that prostate cancer was 
manifested during the first post service year.  Rather, the 
veteran claims that the residual disabilities from the SFW 
incurred during service, specifically the abdominal scaring, 
has in some way impacted the treatment of his prostate 
cancer.  He indicates that he had to settle for radiation 
treatment, instead of surgery, which has a higher recurrence 
rate.  

A private medical record dated March 2000 reveals that the 
veteran was diagnosed with prostate cancer after biopsy.  The 
physician's opinion was that he did not think that radical 
surgery to remove the prostate "would be best because I 
think technically it is potentially very difficult.  He  . . 
.  had shrapnel injuries to his pelvis with exploratory 
surgery during World War II.  These factors, I think would 
increase the chance of incontinence, rectal injury, and 
anastomic stricture.  I don't think seeding is a good option 
since the rectal finding suggested [the cancer'] is on the 
capsule.  I think beam radiation is his best option."  

A December 2001 private treatment record indicates that the 
veteran has some "incontinence due to radiation."  However, 
the Board notes that surgery to remove the prostate also had 
a great chance of incontinence as noted above.  A December 
2002 private medical record reveals that radiation treatment 
of the veteran's prostate cancer was successful with "no 
evidence of cancer activity 2 1/2 + years post-beam 
radiation."  

The preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer.  Prostate 
cancer was first identified many years after service and is 
not shown to be related to any incident of service.  While 
treatment with beam radiation was necessitated because of the 
complications resulting from the veteran's service-connected 
SFW residuals, the competent medical evidence of record 
reveals that the treatment was fully successful with no 
residual cancer activity detected.  Moreover, there is no 
medical evidence which shows that any service-connected 
disability caused the prostate cancer or in anyway aggravated 
the cancer, even by potentially limiting the available 
methods of treatment.  Accordingly, service connection for 
prostate cancer must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for prostate cancer, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 40 percent for residuals of 
a SFW to the right thigh with injury to Muscle Group XIII is 
denied.

Service connection for prostate cancer is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


